Citation Nr: 1100396	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability due to head trauma.

2.  Entitlement to service connection for headaches due to head 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  

In January 2009, the Board reopened the claims on appeal and 
remanded for further development.  Unfortunately, additional 
development is needed before a decision can be made.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In January 2009, the Board remanded to obtain VA treatment 
records, Social Security Administration (SSA) records, and VA 
examinations.  In particular, VA treatment records from the VA 
facilities in Togus from 1978 to 1986, June 1997, and December 
1998 to January 1999; in St. Cloud from 1988 to 1994 and from 
June to August 2000; and in Minneapolis from August or September 
2001 were requested.  The Board observes that all the requests 
were completed and responses were received from all but the Togus 
VA facility.  In this regard, requests were made to the Togus 
VAMC in September 2009 and February 2010.  Although a response 
from Togus VAMC was received in April 2010, it was in response to 
the request for records previously held at the St. Cloud VAMC 
which were transferred in July 1996.  However, this request was 
only for records dated from January 1988 to December 1994.  
Therefore, it is still unclear whether the Togus VAMC has 
searched for records dated from 1977 to 1986, June 1997, and 
December 1998 to January 1999.  Accordingly, a remand is 
necessary.  
Additionally, VA records received in the course of the remand 
indicated that the Veteran was treated at the Salisbury VAMC in 
North Carolina for chemical dependency in 1988.  A search for 
these records should be made on remand.  

Further, the July 2010 neurological disorder VA examination 
reflects that the examiner had the benefit of the review of VA 
records that have not been associated with the claims file.  The 
examiner referenced October 2003, April 2005, May 2005, December 
2008, and May 2010 records pertinent to the claim which are not 
of record.  The Board observes that the most current VA records 
associated with the claims file date in September 2003.  
Therefore, because there is evidence that there are outstanding 
records pertinent to the claim that have not been obtained, VA 
records dated from September 2003 to the present must be 
requested on remand.  

The Board observes that the August 2010 supplemental statement of 
the case (SSOC) was returned to VA.  It is not clear whether it 
was successfully resent to the Veteran.  Therefore it should be 
resent on remand.  

Finally, the Veteran should be provided with a compliant notice 
letter that informs him of the information and evidence necessary 
to substantiate his claims on appeal to include the evidence 
pertaining to assigning ratings and effective dates.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a duty 
to notify and assist letter that informs him 
of the information and evidence necessary to 
substantiate his claims for service 
connection for a psychiatric disability and 
headaches.

2.  Request VA records from the Togus VAMC 
dated from 1977 to 1986, June 1997, and 
December 1998 to January 1999; Salisbury 
North Carolina VAMC in 1988; and current VA 
records dated from September 2003 to the 
present.  An archive search for the Togus 
records should be conducted.  If any records 
are unavailable, the claims file must be 
documented accordingly.  

3.  Resend the August 2010 SSOC to the 
Veteran.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


